DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant canceled claims 1-55.  Claims 56-68 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58, 61-62, 65 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites the limitation "the digitized data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 recites the limitation "the receiver hub" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61the battery holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the battery housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 61 recites the limitation "the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the battery holder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the removable end cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 63 recites the limitation "the end cap" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the battery housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 65 recites the limitation "the battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the serrated contacts" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 67 recites the limitation "the removable end cap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is believed that remedying the 112 (d) issues of the claims, as discussed directly below, would also obviate the instant 112 (b) antecedent issues.





The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 58, 60-63 and 65-67 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 58, 60-63 and 65-67 each depend from a canceled claim.  
Specifically, claim 58 depends from canceled claim 2; 
Claim 60 depends from canceled claim 4; 
Claim 61 depends from canceled claim 5; 
Claim 62 depends from canceled claim 6; 
Claim 63 depends from canceled claim 7; 
Claim 65 depends from canceled claim 9; 
Claim 66 depends from canceled claim 10; and 
Claim 67 depends from canceled claim 11. 
Consequently, the claims fail to specify a further limitation of the subject matter of a claim previously set forth.  
It is believed that claim 58 may be meant to depend from claim 57; that claim 60 may be meant to depend from claim 59; that claim 61 is meant to depend from claim 60; that claim 62 is meant to depend from claim 61; that claim 63 is meant to depend from claim 62; that claim 65 is meant to depend from claim 64; that claim 66 is meant to depend from claim 65 and that claim 67 is meant to depend from claim 66.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greening et al. (US Pub. 2015/0176390 A1)(Greening).
Regarding claim 59, Greening discloses a sensor sub for use in a tubular handling system, (Greening, Figs.1-6 and ¶0023; The sensor module 50 is coupled to and disposed about the saver sub 44 ¶0025; the sensor module 50 may be coupled to the saver sub 44 by fasteners, e.g., bolts or screws, friction fit, an interference fit, or other coupling method.)
Greening, Fig. 3 and ¶¶0030-0031; the sensor module 50 houses a battery 134 within a pocket 136…The battery 134 is configured to supply power to one or more components of the sensor module 50)
Regarding claim 60, Greening discloses comprising a battery holder for housing batteries in a hazardous environment, wherein said batteries are replaceable within the battery holder the battery holder stays in the hazardous environment. (Greening, ¶0030; As shown, the pocket 136 includes a pocket cover 138 configured to seal the pocket 136 from the environment surrounding the sensor module 50. As will be appreciated, the pocket cover 138 may be removable to enable access to the battery 134)

Claim(s) 64-65 and 68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monteleone et al. (USP 5,904,414)(hereinafter Monteleone)
Regarding claim 64, Monteleone discloses a battery holder comprising housing for housing batteries in a hazardous environment, wherein said batteries are replaceable within the battery holder while the battery holder remains in the hazardous environment. (Monteleone, Fig. 17 and Col. 4, Lines 7-30; A large coil spring 42 is compressed … end of the battery carriage 20. …The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 attached to a 
Regarding claim 65, Monteleone discloses further comprising a removable end cap, and spring formed in the battery housing to urge the battery partially out of the battery housing when the end cap is opened, said spring and end cap serving to prevent electrical connection of the battery to battery holder until a predetermined number of threads of the battery cap have been engaged, thus sealing off a flame path and isolating the battery from the hazardous environment before electrical contact is made. (Monteleone, Fig. 17 and Col. 4, Lines 7-30; A large coil spring 42 is compressed between the rear of the reflector 26 and the forward end of the battery carriage 20. The spring 42 makes an electrical contact between a conductive member 43 on the forward end of the battery carriage 20 and a peripheral rear shoulder 26a of the metal reflector 26. … The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 (FIG. 17) attached to a forward endwall 46 of the battery carriage 20. This arrangement provides an ON/OFF switch in the electrical circuit comprised of the three C batteries 14, 16 and 18, the conductive contact members in the battery carriage 20 (hereafter described in detail), the bulb 24, the coil rivet 40, the coil spring 42 and the two )
Regarding claim 68, Monteleone discloses a method of replacing a battery in a hazardous environment, said method comprising the steps of: a) providing a battery holder comprising battery housing having an electrical contact area, a removable end cap, and spring formed in the battery housing; b) placing a battery in the housing, wherein said spring is extended to prevent contact of the battery with the electrical contact area in the battery housing; c) engaging the end cap to the housing at least a minimum distance to seal off a flame path and isolate the battery from the hazardous environment; and d) engaging the end cap to the housing fully to cause compression of the spring to allow electrical connection of the battery to the electrical contact area only after the flame path is sealed off. (Monteleone, Fig. 17 and Col. 4, Lines 7-30; A large coil spring 42 is compressed between the rear of the reflector 26 and the forward end of the battery carriage 20. The spring 42 makes an electrical contact between a conductive member 43 on the forward end of the battery carriage 20 and a peripheral rear shoulder 26a of the metal reflector 26. … The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 (FIG. 17) attached to a forward endwall 46 of the battery carriage 20. This arrangement provides an ON/OFF switch in the electrical circuit comprised of the three C batteries 14, 16 and 18, the conductive contact members in the battery carriage 20 (hereafter )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated Hadi (US Pub. 2018/0187539 A1)(hereinafter Hadi).
Regarding claim 56, Hadi discloses a sensor sub for use in a tubular handling system, (Hadi, Figs. 2A-4 and ¶0028; FIG. 2A, a side view cross-section of an exemplary instrumented saver sub 150 according to one or more aspects of the present disclosure; ¶0031; the saver sub 150 also includes a slip ring 226 to transfer power and commands between a control circuit 220; ¶0047; The saver sub 150 illustrated in FIG. 3 also includes a slip ring 226 to transfer power and commands between a control circuit 220 in the body (male portion 312 illustrated in FIG. 3) of the saver sub 150. ¶0053; The control circuit 220 includes a processor 402, a memory )
 wherein said sensor sub is located adjacent and removalby connected to a saver sub pin connection. (Hadi, Figs. 2A-3 and ¶0046; At the proximal end 206, a box 218 is threaded to threadably engage with a pin of the quill 145. At the distal end 208, a pin 222 is threaded to threadably engage with a box of the drill string 155.)
Regarding claim 57, Hadi discloses a sensor sub for use in a tubular handling system, said sensor sub comprising a sensor sub sensor, wherein said sensor sub sensor collects raw data relating to operation of the tubular handling system, (Hadi, Figs. 2A-4 and ¶0059; The sensor(s) 410 may include one or more sensors integrated with, or coupled to, the saver sub 150. For example, the sensors 410 may include an axial load sensor that detects the load on the saver sub 150 between the top drive 140 and the drill string 155. Another sensor may include a rotary RPM sensor to sense rotations of the drill string 155 at the saver sub 150. Another sensor may include a rotary torque sensor that is configured to detect a value or range of the reactive torsion of the saver sub 150 (and/or the drill string 155 at the interface to the saver sub 150))
digitizes said raw data (Hadi, ¶0054; The processor 402 may have various features as a specific-type processor. For example, )
and transmits the raw data to a remote receiver hub. (Hadi, Fig. 4 and ¶¶0066-0068; Further, the human machine interface 422 may include a user interface 426 with a simplified display 424 or, in some embodiments, not include the display 424…The display 424 may be used for visually presenting information to the user in textual, graphic, or video form… the user interface 426 and/or other components within the scope of the present disclosure support operation and/or monitoring from stations on the rig site as well as one or more remote locations with a communications link to the system, network, LAN, WAN, Internet, satellite-link, and/or radio, among other means.)
Regarding claim 58, Hadi discloses wherein the digitized data is received by the receiver hub via a remote antenna. (Hadi, ¶0068; … the user interface 426 and/or other components within the scope of the present disclosure support operation and/or monitoring from stations on the rig site as well as one or more remote locations with a communications link to the system, network, LAN, WAN, Internet, satellite-link, and/or radio, among other means.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greening in view of Monteleone.
Regarding claim 61, Greening discloses wherein the battery holder comprises a removable end cap, (Greening, ¶0030; As shown, the pocket 136 includes a pocket cover 138 configured to seal the pocket 136 from the environment surrounding the sensor module 50. As will be appreciated, the pocket cover 138 may be removable to enable access to the battery 134)
Greening does not specifically discloses a spring and therefore does not disclose and spring formed in the battery housing to urge the battery partially out of the battery Monteleone, Fig. 17 and Col. 4, Lines 7-30;  A large coil spring 42 is compressed … end of the battery carriage 20. …The barrel 32 may be screwed and unscrewed over the neck 12c of the battery housing so that the rivet 40 makes and breaks electrical contact with a positive conductive contact member 44 attached to a forward endwall 46 of the battery carriage 20. This arrangement provides an ON/OFF switch in the electrical circuit comprised of the three C batteries 14, 16 and 18, the conductive contact members in the battery carriage 20) Consequently, it would have been obvious for a person of ordinary skill in the art to implement Greening with the known technique of providing a spring as taught by Monteleone, in order to reduce the ignition and explosion risk in flammable gas environments. (Monteleone, Col. 1, Lines 6-10)


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 68 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 16/415,345 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 and 7-16 of copending Application No. 16/415,345 in view of Hadi. The ‘345 application does not claim where in the sensor sub is located adjacent a saver sub pin connection.  Hadi however, discloses the limitation, In re Japikse, 181 F.2d 1019. 
This is a provisional nonstatutory double patenting rejection.

Claim Numbers of the instant Application.
Claim Numbers of Copending Application No. 16/415,345
Claim 56
Claim 5
Claim 57
Claim 3
Claim 58
Claim 7
Claim 59
Claim 8
Claim 60
Claim 9
Claim 61
Claim 10
Claim 62
Claim 11
Claim 63
Claim 12
Claim 64
Claim 13
Claim 65
Claim 14
Claim 66
Claim 15
Claim 67
Claim 16



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilaskshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2687